Citation Nr: 0208909	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from June 1949 to June 1950 
and October 1950 to April 1952.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of April 2001.  This 
matter was originally on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Los Angeles, California.  

The Board notes that the veteran raised a 38 U.S.C.A. § 1151 
claim in a letter dated in August 2001.  The RO issued a 
Supplemental Statement of the Case in March 2002 and denied 
the claim.  The veteran has not perfected an appeal of this 
determination to the Board; therefore, this issue is not 
before the Board. 


FINDINGS OF FACT

1.  Following the Board's April 2001 Remand, the RO reviewed 
evidence received by the Board in October 2000 and prepared a 
Supplemental Statement of the Case in September 2001 pursuant 
to 38 C.F.R. § 20.1304 (2001); the veteran was offered the 
opportunity to submit additional evidence or notify VA if 
assistance in gathering additional evidence was needed. 

2.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3.  By a March 1998 rating decision, the Board denied service 
connection for bilateral hearing loss and that decision 
became final as the veteran failed to appeal to the United 
States Court of Appeals for Veterans Claims.

4.  Evidence received subsequent to the March 1998 Board 
decision is not so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO complied with the Board's April 2001 Remand 
instructions.  Stegall
 v. West, 11 Vet. App. 268 (1998). 

2. The "duty to assist" under the Veterans Claim Assistance 
Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

3.  New and material evidence has not been presented to 
reopen a claim for
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of the evidence, the Board finds that the 
evidence submitted after the unappealed March 1998 Board 
decision that denied the veteran entitlement to service 
connection for bilateral hearing loss is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156 (2001);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).   The veteran contends that he 
incurred bilateral hearing loss from acoustical trauma 
generated by exploding shells during combat.

Evidence associated with the claims file prior to the Board's 
March 1998 decision included the veteran's service medical 
records, which were negative for complaints of, findings of, 
or treatment for bilateral hearing loss.  The initial post-
service VA examination conducted in May 1953 showed no 
evidence of bilateral hearing loss or complaints thereof.  
The October 1955 VA examination report showed that the 
veteran complained of "buzzing" in his ear; an examination 
was normal.  A March 1961 inpatient treatment record noted a 
mild air conduction loss in the right ear.  In an April 1961 
medical statement from Dr. F.A.C., he indicated that he had 
seen the veteran in April 1954.  He noted that there was some 
difference in the veteran's hearing and that hearing in the 
left ear had diminished.  No audiometric examination report 
was produced to allow the VA to determine whether the 
veteran's noted hearing loss met the criteria for a hearing 
impairment under VA laws and regulations.  In a June 1961 
medical statement from Dr. E.P.M., he indicated that he had 
seen the veteran in February 1959 and noted that the veteran 
had had hearing loss for approximately 3 years.  No 
audiometric examination report was produced.  An August 1990 
VA audiology examination revealed that the veteran's 
bilateral hearing loss met the criteria for a hearing 
impairment for VA ratings purposes under 38 C.F.R. § 3.385.  
The examiner diagnosed moderate to severe mixed sensorineural 
hearing loss of the right ear and mild to severe hearing loss 
of the left ear.  VA outpatient treatment records dated in 
July 1977 to November 1990 noted complaints of decreased 
hearing and included a record that noted a July 1982 
audiogram revealed severe high frequency loss of the left ear 
and moderate to severe mixed hearing loss in the right ear.  
VA treatment records dated from February 1991 to June 1997, 
including audiological examinations, noted bilateral hearing 
loss.  There was also testimony of record that the veteran 
presented before a member of the Board in August 1993.  The 
veteran is not shown to have incurred bilateral hearing loss 
from service and none of the foregoing records contained a 
medical opinion associating the veteran's current bilateral 
hearing loss to service. 

Evidence associated with the claims file after the Board's 
March 1998 decision includes VA outpatient treatment records 
dated from July 1998 to June 2000.  A treatment record dated 
in October 1998 shows that the veteran had been diagnosed 
with mixed hearing loss, moderate to profound sensorineural 
hearing loss, and eustachian tube dysfunction of the right 
ear.  The examiner noted an air bone gap due to a lack of 
ossicles and that a hearing aid was useless.  The other VA 
records continue to show that the veteran currently suffers 
from bilateral mild to profound sensorineural hearing loss.  
These records also do not contain a medical opinion 
associating the veteran's current bilateral hearing loss to 
service.  The veteran's statement that his current bilateral 
hearing loss results from military service does not 
constitute competent evidence as lay persons are not 
competent to offer opinions on medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95.  

The veteran draws significant attention to the October 1998 
VA treatment record described above.  The Board notes that 
while the examiner indicates that a hearing aid is useless 
for the right ear due to a lack of ossicles, the examiner's 
comment does not relate the hearing loss to service as the 
surgical procedure that removed the ossicles was performed 
after service in December 1977.

When the claim was previously considered, a nexus between the 
veteran's current bilateral hearing loss and service was not 
demonstrated.  The evidence submitted in the context of the 
current claim is also deficient in this regard.  Thus, while 
the medical evidence is new, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As no new and 
material evidence has been presented, the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for bilateral hearing loss. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

